


110 HRES 396 IH: Congratulating Qatar on the occasion of

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mrs. Maloney of New
			 York (for herself and Mr.
			 Rahall) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating Qatar on the occasion of
		  Qatari-American Friendship Day.
	
	
		Whereas the United States Embassy in Doha, Qatar, will
			 observe Monday, May 14, 2007, as Qatari-American Friendship
			 Day;
		Whereas Qatar is a major defense ally of the United States
			 in the Middle East, with the Qatari and American forces benefitting from close
			 cooperation;
		Whereas democracy, under the leadership of His Highness
			 the Emir, Sheikh Hamad bin Khalifa Al-Thani, is developing in Qatar, which has
			 successfully completed elections for its third Municipal Council, and Qatari
			 women have always enjoyed the same political rights as men;
		Whereas Qatar’s constitution has created a legislative
			 body, of which 30 will be elected and 15 will be appointed, and those elections
			 are expected in 2008;
		Whereas Qatar is a major exporter of energy resources and,
			 with Exxon Mobil and Conoco Phillips, plans to begin supplying the United
			 States with natural gas in 2009, some of which would be delivered through a new
			 facility, Golden Pass, in southeast Texas;
		Whereas Qatar, through its wholly-owned company Qatar
			 Petroleum, has been a dependable partner for American energy companies, also
			 including Anadarko and Occidental Petroleum; and
		Whereas Qatar, under the direction of His Highness, the
			 Emir, and Her Highness Sheikha Moza Nasser Al-Misnad, has embarked on an
			 ambitious program of social development and change, particularly in the
			 education sector, and at the visionary Education City Qatar hosts five major
			 American universities, including Virginia Commonwealth University School of the
			 Arts in Qatar (VCUQ), Weill Cornell Medical College in Qatar (WCMC–Q), Texas
			 A&M University at Qatar (TAMUQ), Carnegie Mellon University in Qatar
			 (CMU–Q), and, Georgetown University School of Foreign Service in Qatar
			 (SFS–Qatar): Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates
			 Qatar on the occasion of Qatari-American Friendship Day;
			(2)commends Qatar’s
			 progressive vision for the future;
			(3)wishes the Qatari
			 people continued happiness and prosperity; and
			(4)renews America’s
			 commitment to Qatar as a partner in freedom.
			
